Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 9/20/22, have been fully considered but they do not place the application in condition for allowance.  Applicants have amended independent claim 1 to replace the compound of chemical formula 1 with compounds satisfying chemical formulae 5 and 8.  Claim 13, which contained allowable subject matter, has been rewritten as an independent claim, placing claim 13, and dependent claims 14, 15, 17, and 18 in condition for allowance.  Claim 4 has been amended to be an independent claim.  Takeda et al. may still be properly relied upon to reject claim 4, as described below.  Applicants amendments to independent claim 1 overcome the prior art rejection to Takeda et al. (US 2019/0393420).  However, a new prior art rejection may be applied against independent claim 1, as described below.  Additionally, claims 1, 5-12, and 16 are subject to a 112(b) rejection as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites limitations for variables n1, n2, m1, and m2, which are not present in either of chemical formulae 5 and 8.  There is insufficient antecedent basis for these limitations in the claim.  Applicants can easily overcome this rejection by deleting the limitations regarding these variables.  Claims 5-12, and 16 are included in this rejection as they are dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2019/0393420).
Compound (410) of Takeda et al. is the same as compound 26 of claim 4, thereby anticipating claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0347782, already of record).  Takeda has a foreign application priority dates which are prior to Applicants foreign priority date.  
Claim 1: Takeda et al. teaches organic compounds which are employed in organic light-emitting devices.  The compounds adhere to chemical formula 1 as taught in paragraph 0011.  Variable B in chemical formula 1 is taught to be equal to one of general formulae B1 through B4.  General formula B4 has the same structure as Applicants fused six-ring system of chemical formulae 5 and 8 of claim 1 with variables X1 and X2 equal to oxygen or sulfur  (naphthobisbenzofuran, naphthobisbenzothiophene, and naphthobenzofuranobenothiophene).  Regarding general formula B4, Takeda et al. teaches that one or two of variables R70 to R81 is a single bond, which means that one or two of variables R70 to R80 is joined to the 
    PNG
    media_image1.png
    103
    108
    media_image1.png
    Greyscale
portion of chemical formula 1.  This teaching renders obvious to one having ordinary skill in the art compounds which adhere to chemical formula 5 and chemical formula 8 since the number of possible combinations of one or two 
    PNG
    media_image1.png
    103
    108
    media_image1.png
    Greyscale
substituents on variable B of general formula B4 is relatively small and all possible combinations are readily envisaged.  
Claim 5 and 8: While Takeda et al. does not exemplify a compound of chemical formulae 5 or 8 which is employed in a light emitting layer, the preparation of such a device would have been obvious to one having ordinary skill in the art given the overall teachings of Takeda et al.  Specifically, the preparation of positional isomers of any of the compounds of chemical formula 32 through chemical formula 37 where the diarylamino substituents are bonded to the fused core at positions which correspond to chemical formula 5 and 8 are obvious to one having ordinary skill in the art given the teachings provided regarding general formulae 1 and 4 of Takeda et al.  The compounds taught by Takeda et al. are employed in organic light-emitting devices which are comprised of a first electrode, a second electrode, and a series of organic layers which are located between the first and second electrodes.  The preparation of an organic light-emitting device which is comprised of an emission layer comprising a compound satisfying chemical formulae 5 or 8 is obvious to one having ordinary skill in the art.  Such a device satisfies all of the limitations of claims 5 and 8. 
Claim 6: Takeda et al. teaches that the compounds taught therein may be employed in a hole transport region, particularly as the second substance, since the compounds prepared according to Takeda et al. are taught as having hole-transport properties (paragraphs 0252 and 0348).  The selection of any one of the explicitly taught compounds as a material to be employed in a hole transport region is therefore at once envisaged, thereby anticipating claim 6.
Claims 10 and 11: In light-emitting element 5 of Takeda et al. the host material in the emission layer is egDBCzPa, whose structure is shown on page 189.  This compound satisfies the limitations of Chemical Formula 1A of claim 10 with variables L103 equal to a single bond, L104 equal to a p--phenylene, L105 and L106 equal to a single bond, Ar7 and Ar8 equal to hydrogen, and Ar6 equal to an unsubstituted heteroaryl group.
Claim 12: Given the way Chemical Formula 1A is drawn, the host material egDBCzPa may be properly relied upon to reject claim 12.  Specifically, the -L104-Ar6 portion of this compound can be drawn as: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  As applied to claim 12, variable L104 is equal to a heteroarylene group, and variable Ar6 is equal to hydrogen.  Variables Ar7 and Ar8 in compound egDBCzPa are equal to hydrogen, and variable Ar5 in compound egDBCzPa is equal to formula RA1 of claim 12.

Allowable Subject Matter
Claims 13-15, 17, and 18 are allowed.  Once Applicants overcome the 112(b) rejection above, claims 7, 9, and 16 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766